—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 18, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender to a term of 7 to 14 years, unanimously modified to reduce the sentence to AVz to 9 years and otherwise affirmed.
Defendant was convicted for his participation in a sale of heroin to an undercover officer. Defendant and his accomplices were arrested moments later, and identifications were confirmed by the undercover officer. Defendant failed to object to the court’s instructions, failed to submit his own proposed instructions, despite an opportunity to do so, and failed to except to the court’s instructions to the jury. Defendant’s present challenges are unpreserved for review as a matter of law (see, People v Whalen, 59 NY2d 273, 280), and we decline to review them in the interest of justice. We do, however, find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.